Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 1 of 22 - Page ID#: 1113



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

CARTER DEAN ESTEP,                      )
                                        )
     Plaintiff,                         )        Civil Case No.
                                        )        6:19-cv-76-JMH
V.                                      )
                                        )
ANDREW SAUL, Commissioner               )        MEMORANDUM OPINION
of Social Security,                     )            AND ORDER
                                        )
     Defendant.                         )

                            **   **   **    **    **

     Plaintiff Carter Dean Estep brings this action under 42 U.S.C.

§ 405(g) to challenge Defendant Commissioner’s final decision

denying Plaintiff’s application for Social Security Disability

Insurance Benefits. [DE 1]. The specific matters currently before

the Court include Plaintiff’s Motion for Summary Judgment [DE 8]

and Defendant’s Motion for Summary Judgment [DE 10]. Both matters

are now ripe for decision, and for the reasons discussed below,

Plaintiff’s Motion for Summary Judgment [DE 8] will be denied, and

Defendant’s Motion for Summary Judgment [DE 10] will be granted.

Accordingly, the Court will affirm the Commissioner’s decision, as

it is supported by substantial evidence.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

     On September 1, 2016, Plaintiff filed a Title II application

for disability insurance benefits, alleging her disability began

on March 2, 2015. [Tr. 116-17]. At the time of Plaintiff’s alleged
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 2 of 22 - Page ID#: 1114



disability onset date, he was 50 years old. [Tr. 116]. Plaintiff

completed the twelfth (12th) grade, and his past relevant work was

as a surface miner, [Tr. 330], which Plaintiff claims required him

to lift between twenty (20) and fifty (50) pounds and stand six

(6) to seven (7) hours per day. [Tr. 73-74]. In Plaintiff’s

application materials, he initially alleged he was unable to work

due to high blood pressure, diabetes, depression, and pain in his

rotator cuff, back, neck, both legs, knees, and shoulders. [Tr.

116-17].    However,    Plaintiff     asserts     that    only   his   “shoulder

(rotator cuff) pain, neck pain, back pain, and knee pain” are

relevant to his present Motion [DE 10]. [DE 10, at 2 (citing [Tr.

329])].

     In 2005, Plaintiff injured his left shoulder, and Dr. Beliveau

performed a rotator cuff surgery in 2006. [Tr. 77]. In 2010,

Plaintiff    suffered   an   injury    to   his   right    shoulder,    and   Dr.

D’Angelo performed a rotator cuff repair and clavicle excision the

same year. [Tr. 78]. Following both the 2006 and 2010 surgeries,

Plaintiff returned to full duty work, which he continued until he

injured his left shoulder again on March 2, 2015. [Tr. 77-78]. In

April 2015, Ryan Donegan, M.D., performed Plaintiff’s second left

shoulder surgery. [Tr. 79]. Following the April 2015 shoulder

surgery, Plaintiff attended physical therapy to improve shoulder

functionality for approximately five (5) months. [Tr. 582-701]. In

addition to physical therapy, Plaintiff saw Robert Royalty, M.D.,

                                       2
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 3 of 22 - Page ID#: 1115



and Dr. Donegan for treatment and evaluation of his shoulder pain.

[Tr. 705-90, 888-90, 892-96, 912-16].

     In January 2016, Dr. Donegan referred Plaintiff to Robert

Pruden, P.T., for a functional capacity evaluation. [Tr. 918-95].

Pruden found Plaintiff was able to work at the light physical

demand level. [Tr. 918]. However, Pruden asserted that “should be

considered    [Plaintiff’s]     minimal    safe   functional     level.”    Id.

Pruden suggests that Plaintiff voluntarily gave submaximal effort

resulting in false positive results for true weakness and Plaintiff

only passing twenty (20) out of the thirty-four (34) validity

criteria during the functional capacity evaluation. [Tr. 918-19].

Following Dr. Donegan’s January 2016 examinations, Dr. Donegan

found Plaintiff had a 10% left shoulder impairment and a 6% whole

person impairment. [Tr. 790].

     In addition to the above medical professionals, Plaintiff was

also examined by several other medical experts for his workers’

compensation claim, so the Administrative Record includes several

medical opinions describing Plaintiff’s physical impairments. [Tr.

967-70, 972-82, 1004-16, 1035-40, 1042-45]. On May 10, 2016, David

E. Muffly, M.D., opined that due to Plaintiff’s work injury he

required permanent restrictions of no more than 20 pounds of

overhead lifting, no more than 40 pounds of lifting from his waist

to his chest, and no overhead work. [Tr. 970]. On August 17, 2017,

after examining Plaintiff again, Dr. Muffly found that Plaintiff’s

                                       3
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 4 of 22 - Page ID#: 1116



injuries still required the same restrictions. [Tr. 1040]. On June

15, 2016, another doctor, Stephen Autry, M.D., found Plaintiff did

not retain the physical capacity to return to the type of work he

performed at the time of his injury and “should avoid tasks which

involve repetitive bending, twisting, stooping, crouching, and

overhead or above shoulder use of arms and no climbing or lifting

more than 20 pounds on a regular basis.” [Tr. 982]. On August 30,

2016, pulmonologist Bruce Broudy, M.D., found Plaintiff had “no

significant    respiratory     impairment     requiring    treatment.”     [Tr.

1045].

       In September 2016, at the request of Dr. Sherry Miller,

Plaintiff saw Jill DeLair, PA-C, for a consultative examination.

[Tr. 967-99]. Ms. DeLair assessed that Plaintiff was “disabled

from all work activities for which he is qualified for by training

or experience.” [Tr. 998].

       On November 15, 2016, Dr. Royalty asserted that his medical

opinion of Plaintiff’s limitations was as follows: Plaintiff could

not work any hours in a day; Plaintiff could stand for only two

(2) hours in an eight-hour workday; Plaintiff could sit for six

(6) hours in an eight-hour workday; Plaintiff could lift ten (10)

pounds on an occasional basis; Plaintiff could not lift any weight

on a frequent basis; Plaintiff could frequently manipulate objects

with   his   right   hand;   Plaintiff     could   occasionally    manipulate

objects with his left hand; Plaintiff could not squat, crawl,

                                       4
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 5 of 22 - Page ID#: 1117



climb, or reach above shoulder level; Plaintiff could occasionally

bend; Plaintiff required a total restriction from unprotected

heights       and     moving    machinery;        Plaintiff     required      moderate

restrictions from changes in temperature and humidity, driving

automobiles or equipment, and from being exposed to dust, fumes,

and gases; and Plaintiff had severe pain. [Tr. 992]. Dr. Royalty

found that Plaintiff was “unable to work due to these conditions.”

[Tr. 992].

     On       July    26,    2017,   Melissa       Collett,     APRN,    opined     that

Plaintiff: could not work any hours in an eight-hour workday; could

stand no more than one (1) hour in a workday; could sit four (4)

hours    in    a     workday;   could   only      lift   five   (5)     pounds    on    an

occasional basis; could not lift any weight on a frequent basis;

could not bend, squat, crawl, climb, work from an unprotected

height or with moving machinery; could only reach above shoulder

level occasionally; required mild restrictions from changes in

temperature and humidity and driving automobiles or equipment;

required moderate restrictions from exposure to dust, fumes, and

gases; could frequently manipulate objects in either his left or

right hand; and suffered from severe pain. [Tr. 1018]. Ms. Collett

found that Plaintiff would be forced to miss more than twenty (20)

days of work per month due to his conditions. [Tr. 1018].

        According to Plaintiff’s administrative hearing testimony, he

began     seeing       Ms.   Collett    in       “probably    2000”     and   saw      her

                                             5
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 6 of 22 - Page ID#: 1118



approximately “[e]very three months.” [Tr. 84]. Despite Plaintiff

alleging he saw Ms. Collett since 2000, in the Administrative

Record [DE 6-1], the only reports of Ms. Collett treating Plaintiff

are from January 24, 2017, [Tr. 1020-21], March 31, 2017, [Tr.

1022-24], and July      24, 2017, [Tr. 1025-28]. The January 24, 2017,

visit was for a checkup and so Plaintiff could get refills on his

medications. [Tr. 1020]. On March 31, 2017, Plaintiff saw Ms.

Collett for a commercial driver’s license physical examination.

[Tr. 1022]. On July 24, 2017, Plaintiff had a follow up with Ms.

Collett regarding his chronic medical conditions and medication

refills and to get some lab results. [Tr. 1025].

       During the July 24, 2017, examination, Plaintiff asserted

that he experienced “pain associated with catching and popping” in

his left shoulder and that the pain occurred “with all activities.”

[Tr. 1025]. Aside from notes about Plaintiff having multiple

surgeries and deformity on his right shoulder, there is no mention

of similar issues with his right shoulder. [Tr. 1025]. Ms. Collett

found    that   Plaintiff   had   pain      and   apprehension   and   “limited

extension” in his left shoulder. [Tr. 1025-26]. A July 3, 2017,

MRI of Plaintiff’s left shoulder showed abnormalities that were

“probably related to chronic anterior labral tear.” [Tr. 1001].

       On October 2, 2017, Plaintiff saw Dr. Donegan and asserted

that    his   chief   complaint   was    right    shoulder   pain   and   active

problems with joint pain in both knees and his left shoulder. [Tr.

                                        6
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 7 of 22 - Page ID#: 1119



1057]. Plaintiff further asserted that the pain in his right

shoulder had progressed over the previous six (6) months, was

constant    even   when    the   right       shoulder    was   at   rest,     caused

difficulty with sleeping, and resulted in him barely being able to

lift his right arm above his head. [Tr. 1057]. Dr. Donegan noted

that Plaintiff had “[n]o treatment for this right shoulder prior

to arrival however he’s had significant shoulder surgical history

for the left shoulder.” [Tr. 1057]. Dr. Donegan assessed that

Plaintiff had “[r]ight shoulder pain calcific Tendinitis versus

possible tear” and “[r]ight shoulder arthritis.” [Tr. 1059]. Dr.

Donegan     “recommended    [a]    subacromial          injection     to    see   if

[Plaintiff’s] pain respon[ds] to this.” [Tr. 1059]. On October 13,

2017, Plaintiff returned for a follow-up with Dr. Donegan and

asserted that he got “one day of relief out of the shot.” [Tr.

1061]. Dr. Donegan again assessed “[r]ight shoulder pain likely

due to cuff tear with arthritic change” and prescribed Plaintiff

pain medication until Plaintiff could get an MRI. [Tr. 1063].

     During Plaintiff’s October 17, 2017, administrative hearing,

Plaintiff’s counsel agreed that after the late submission of Dr.

Donegan’s October 2017 treatment note, there was no other evidence

that needed to be submitted into the record. [Tr. 69-70]. However,

as Defendant correctly asserts, after the administrative law judge

(“ALJ”) issued her April 24, 2018, decision, [Tr. 48-59], Plaintiff

submitted    additional    medical    records,      including       the    following

                                         7
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 8 of 22 - Page ID#: 1120



records from during the relevant period: (a) March 15, 2017, and

June 23, 2017, opinions by Dr. Donegan that Plaintiff could perform

light work and return to work without any other restrictions and

limitations; and (b) duplicate records from Bluegrass Orthopedics

that are already found elsewhere in the Administrative Record [DE

6-1]. [DE 10, at 6 (citing [Tr. 2; 92-114])]. Moreover, Plaintiff

submitted the following records from after the relevant period:

(a) a December 10, 2018, treatment note from Dr. Donegan [Tr. 8-

12]; (b) a transcript of a June 15, 2018, oral witness statement

by Dr. Donegan [Tr. 18-31]; (c) a June 6, 2018, treatment note

from   Dr.   Donegan    (Tr.   32-36);       (d)   a   May   7,   2018,   follow-up

evaluation of Plaintiff’s right shoulder pain by Dr. Donegan [Tr.

37-38]; and (e) May 31, 2018, treatment notes [Tr. 39-44].

       Also, during the October 17, 2017, administrative hearing,

Plaintiff     provided     testimony      about        his   symptoms     from     his

impairments, work history, and daily activities. [Tr. 66-86]. In

addition to Plaintiff’s testimony, William Ellis, the vocational

expert, testified that a person of Plaintiff’s age, education, and

work experience with Plaintiff’s limitations could not perform

Plaintiff’s    past     relevant   work      “as    actually      performed   or    as

generally performed in the national economy.” [TR. 87]. However,

Ellis opined     that    Plaintiff     could       perform   other    jobs    in   the

national economy at the “light exertional level,” including, but



                                         8
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 9 of 22 - Page ID#: 1121



not limited to, occupation as a “packer,” “production worker,” or

“inspector/tester.” [Tr. 87-88].

      On April 24, 2018, the ALJ reviewed the evidence of record

and   denied   Plaintiff’s      application.            [Tr.    48-59].         In   denying

Plaintiff’s application, the ALJ found Plaintiff had the following

severe    impairments:       “status    post         left     rotator       cuff     repair,

osteoarthritis of the knee, degenerative changes of the lumbar

spine, and obesity.” [Tr. 50 (citing 20 C.F.R. § 404.152(c))].

Despite the ALJ finding Plaintiff had multiple severe impairments,

the ALJ found Plaintiff had the residual functional capacity

(“RFC”)   to   perform       light   work       as     defined       in    20    C.F.R.      §§

404.1567(b)    with    the    following         physical      limitations:           frequent

pushing and pulling with his left arm; frequent climbing of ramps

and stairs; never climbing ladders, ropes, or scaffolds; frequent

stooping, kneeling, crouching, and crawling; and never reaching

overhead with his left arm. [Tr. 51]. The ALJ, accepting Vocation

Expert    Ellis’s     testimony,      found          there    are    jobs       other       than

Plaintiff’s    past    relevant      work       that    he    could       perform      in   the

national economy, such as a “packer,” “production worker,” and

“inspector tester,” so Plaintiff was, therefore, found to not be

disabled. [Tr. 59]. On January 28, 2019, the Appeals Council denied

Plaintiff’s    request    for    review         of    the    ALJ’s    April      24,    2018,

decision [Tr. 48-59], which rendered the decision [Tr. 48-59]

final.

                                            9
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 10 of 22 - Page ID#: 1122



      Having exhausted his administrative remedies, on March 18,

2019, pursuant to 42 U.S.C. § 405(g), Plaintiff sought review

through an action in this Court. [DE 1]. On June 14, 2019,

Defendant filed an Answer [DE 6, at 1] contending, “Plaintiff’s

Complaint represents a Prayer for Relief to which no responsive

pleading    is   required,”     and    denying       Plaintiff’s     allegations.

Pursuant to the Court’s June 17, 2019, Standing Scheduling Order

[DE 7, at 2], Plaintiff was directed to “move for summary judgment

or judgment on the pleadings within sixty (60) days.”

      As will be discussed further herein, on August 12, 2019,

Plaintiff filed the present Motion for Summary Judgment [DE 8]

arguing,    in   summary,    that     the    ALJ   erred   because    the   record

allegedly “does not contain substantial evidence to support the

Commissioner’s      decision     denying       the    Plaintiff’s      Disability

benefits, and the decision was arbitrary and erroneous as a matter

of law.” [DE 8, at 1]. Responding to Plaintiff’s Motion for Summary

Judgment [DE 11], on September 11, 2019, Defendant filed a Motion

for Summary Judgment [DE 10] contending the ALJ’s decision [Tr.

48-59] should be affirmed because the ALJ’s decision [Tr. 48-59]

was supported by substantial evidence. [DE 10, at 7-13].

                          II. STANDARD OF REVIEW

      Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

                                        10
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 11 of 22 - Page ID#: 1123



made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted). The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).

      The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

affirm the ALJ’s decision “even if there is substantial evidence

in the record that would have supported an opposite conclusion.”

Longworth,     402   F.3d    at    595    (citations   omitted).      Substantial

evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r

of   Soc.   Sec.,    486    F.3d   234,   241   (6th   Cir.   2007)   (citations

omitted).

      “In determining whether the Secretary's factual findings are

supported by substantial evidence, [the Court] must examine the

                                          11
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 12 of 22 - Page ID#: 1124



evidence in the record ‘taken as a whole . . . .’” Wyatt v.

Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the     [Commissioner]    may       proceed    without       interference    from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Secretary of Health & Human Services, 658 F.2d

437, 439 (6th Cir. 1981).

                                    III. DISCUSSION

        Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.    §    423(d)(1)(A).       A    five-step     sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

                                          12
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 13 of 22 - Page ID#: 1125



the five-step sequential evaluation process is as follows:

      The first step is to determine whether the claimant is
      engaged in significant gainful activity. 20 C.F.R. §
      416.920(b). If not, the second step is to determine
      whether the claimant has a severe impairment, which is
      “any impairment or combination of impairments which
      significantly limits your physical or mental ability to
      do basic work activities.” § 416.920(c). If there is a
      severe impairment, the third step is to determine
      whether the impairment meets or exceeds the criteria of
      one of the listed impairments in Appendix 1. §
      416.920(d). If the claimant does not satisfy one of the
      listings, the [fourth step] is to determine whether the
      claimant's impairment prevents him from performing his
      past relevant work. § 416.920(e). If it does not, the
      claimant is found not disabled. [At the fifth step,]
      [i]f the impairment prevents a return to former work,
      the claimant's residual functional capacity must be
      determined, id., and it is then considered in
      conjunction with the claimant's age, work experience and
      education in order to ascertain whether the impairment
      or combination of impairments prevents the claimant from
      doing other work. § 416.920(f); see also Subpart P,
      Appendix 2, Tables 1–3.

Williamson v. Secretary of Health and Human Services, 796 F.2d

146, 149 (6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R.

§ 416.920.

      The claimant “bear[s] the burden at step one of showing that

he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant    is   able   to   perform   work   available     in   the   national

economy.” Id.

                                       13
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 14 of 22 - Page ID#: 1126



      Since the Parties’ cross Motions for Summary Judgment [DE 8;

DE 10] concern the same facts, the Court will consider the Parties’

Motions [DE 8; DE 10] together. The issue presently before the

Court is whether the ALJ erred by failing to support his finding

that Plaintiff was not disabled with substantial evidence or by

failing to properly evaluate Plaintiff’s subjective complaints of

pain.

    A. WHETHER THE ALJ’S DECISION IS SUPPORTED BY SUBSTIANTIAL
                             EVIDENCE

      Federal      regulations      provide      that   the       Social   Security

Administration makes disability determinations based on “all the

evidence    in    [the]    case    record.”     20   C.F.R.   §    404.1520(a)(3).

Furthermore, the Social Security Administration is to “always

consider the medical opinions in [the] case record together with

the rest of the relevant evidence [they] receive.” 20 C.F.R. §

404.1527(b). “In evaluating the intensity and persistence of [a

claimant’s] symptoms, [the Administration] consider[s] all of the

available    evidence      from     [a    claimant’s]    medical      sources   and

nonmedical       sources   about    how    [a   claimant’s]       symptoms   affect

[them].” 20 C.F.R. § 404.1529(c)(1).

      Regarding how much weight the Administration gives medical

opinions, treating sources’ medical opinions are generally given

more weight, 20 C.F.R. § 404.1527(c)(2), unless the treating

source’s medical opinion is inconsistent with the record as a


                                          14
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 15 of 22 - Page ID#: 1127



whole, 20 C.F.R. § 404.1527(c)(4). 1 When a               treating source’s

opinion is not given controlling weight, “the ALJ, in determining

how much weight is appropriate, must consider a host of factors,

including     the   length,   frequency,     nature,    and    extent   of    the

treatment relationship; the supportability and consistency of the

physician's conclusions; the specialization of the physician; and

any other relevant factors.” Rogers, 486 F.3d at 242 (citing

Wilson, 378 F.3d at 544); see also 20 C.F.R. § 404.1527(c). “Unless

we give a treating source's medical opinion controlling weight

under paragraph (c)(2) of this section, we consider all of the

[previously mentioned] factors in deciding the weight we give to

any medical opinion.” 20 C.F.R. § 404.1527(c) (emphasis added).

Pursuant to 20 C.F.R. § 404.1527(c)(2), the ALJ “will always give

good reasons in our notice of determination or decision for the

weight we give your treating source’s medical opinion.”

      Generally, more weight is given to the medical opinion of an

examining source than to the medical opinion of a non-examining

source. 20 C.F.R. § 404.1527(c)(1). However, “the nature of the

examining relationship is but one factor that bears on the weight

to be given to a medical source opinion.” Carter v. Colvin, 27 F.

Supp.    3d   1142,   1151    (D.   Col.    2014)    (citing    20   C.F.R.    §




1 Medical opinions for claims filed on or after March 27, 2017 will
be evaluated differently. 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844
(Jan. 18, 2017).
                                       15
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 16 of 22 - Page ID#: 1128



404.1527(c)(1)). “[A]n administrative law judge is not bound by an

examining physician's opinion and must evaluate it in the context

of    the   expert's    medical      specialty      and    expertise,   supporting

evidence in the record, consistency with the record as a whole and

other explanations regarding the opinion.” Ziegler v. Astrue, 576

F. Supp. 2d 982, 996 (W.D. Wisc. 2008) (citing Haynes v. Barnhart,

416    F.3d    621,     630     (7th     Cir.   2005)).      Furthermore,    “[a]n

administrative      law      judge   can   reject    an    examining    physician's

opinion if his reasons for doing so are supported by substantial

evidence in the record.” Ziegler, 576 F. Supp. 2d at 996 (citing

Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)). “When the

record contains well supported contradictory evidence, even a

treating physician's opinion ‘is just one more piece of evidence

for the administrative law judge to weigh.’” Ziegler, 576 F. Supp.

2d at 996 (quoting Hofslien v. Barnhart, 439 F.3d 375, 377 (7th

Cir. 2006)).

       In the present case, Plaintiff argues the following: (1)

“Whether the ALJ met the required standard of giving appropriate

weight to the opinion of the treating physician;” (2) “Whether the

ALJ    considered      the    combined     effects    of    all   the   Plaintiff’s

impairments without regard to whether any such impairments, if

considered separately, would be of sufficient severity to render

Plaintiff disabled;” and (3) “Whether a reasonable person could

conclude and justify that Plaintiff is not disabled in light of

                                           16
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 17 of 22 - Page ID#: 1129



the substantial limitations assigned by the treating physician,

supported by overwhelming evidence of many years of physical

difficulties.” [DE 8, at 2-3]. Despite Plaintiff framing his issues

as separate, the Court will consider the issues together due to

their substantial overlap.

      Initially, Plaintiff argues, “[T]he ALJ erred in not giving

more weight to the treating source in this claim, namely that of

respected orthopedic surgeon Ryan Donegan.” [DE 8, at 7]. In

addition to Dr. Donegan, Plaintiff argues the ALJ should have given

more weight to “the treating Nurse Practitioner, Melissa Collett”

and Dr. Royalty. Id. As Defendant correctly asserts, “Ms. Collett

is not a ‘treating physician . . . .’” [DE 10, at 10 (citing 20

C.F.R. § 404.1527(a)(1)-(2), (c)(2)). Indeed, nurse practitioners,

like Ms. Collett, are not considered “acceptable medical sources”

and, therefore, not considered treating sources. See SSR 06-03P,

2006 WL 2329939 (S.S.A.). “Only “acceptable medical sources” can

be considered treating sources, as defined in 20 CFR 404.1502 and

416.902, whose medical opinions may be entitled to controlling

weight.” Id. (citing 20 CFR § 404.1527(d); 20 C.F.R. § 416.927(d)).

“In addition to evidence from ‘acceptable medical sources,’ [ALJs]

may use evidence from ‘other sources,’ as defined in 20 CFR

404.1513(d)     and    416.913(d),     to    show   the    severity    of   the

individual's impairment(s) and how it affects the individual's

ability    to   function.”    Id.   “Other   sources”     include   “[m]edical

                                       17
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 18 of 22 - Page ID#: 1130



sources who are not ‘acceptable medical sources,’ such as nurse

practitioners . . . .”

      Here, since Ms. Collett is not a treating source, the ALJ did

not have to give her opinion controlling weight. However, the Court

of Appeals for the Sixth Circuit has explained that when an ALJ

rejects a treating nurse practitioner’s opinion, the ALJ must

“provide[] some basis for why [they are] rejecting the opinion.”

Cruse v. Comm’r Of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007).

In the present case, ALJ did just that by explaining that she

granted “little weight” to Ms. Collett’s opinion that Plaintiff

could not work due to his impairments discussed previously herein

because “the objective medical evidence does not support such

severe limitations,” and “the claimant’s various activities of

daily living reflected an ability to attend to her personal needs

and physically function.” [Tr. 56].

      In addition to Ms. Collett, Dr. Royalty found Plaintiff could

not   work   due   to   his   impairments,    which   have   been   previously

discussed herein. [Tr. 992]. The ALJ explained that she gave “[Dr.

Royalty’s] opinion that Plaintiff was ‘unable to work due to these

conditions,’ [Tr. 992], no weight because it is an issue reserved

to the Commissioner.” [Tr. 56]. Likewise, the ALJ gave no weight

to the opinion of Ms. DeLair that Plaintiff was “disabled from all

work activities for which he is qualified for by training or

experience,” [Tr. 998]. [Tr. 56].

                                       18
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 19 of 22 - Page ID#: 1131



      The ALJ properly explained why she gave no weight to Dr.

Royalty and Ms. DeLair’s opinions because opinions on issues

reserved    to    the   Commissioner,      such    as   whether    a   claimant   is

“disabled”       or   “unable     to   work,”    are    not   considered    medical

opinions. 20 C.F.R. § 404.1527(d). Instead, such opinions are

afforded no “special significance,” as they are “issues reserved

to the Commissioner because they are administrative findings that

are dispositive of a case . . . .” Id. A medical source may give

an opinion on the severity of a claimant’s impairments, but they

may   not attempt       to   “direct    the     determination     or   decision   of

disability” by stating a claimant is “‘disabled’ or ‘unable to

work.’” See id. Such a determination rests with the Commissioner.

      Regarding Plaintiff’s rather ambiguous arguments that the ALJ

erred by allegedly not giving Dr. Donegan’s opinions more weight

and   by    ignoring        Dr.   Donegan’s      opinions      about   Plaintiff’s

limitations caused by his alleged impairments related to his right

shoulder injuries, the Court is puzzled by Plaintiff’s reasoning.

See [DE 8, at 6-8]. In the ALJ’s decision, she, in fact, gave

significant weight to Dr. Donegan’s opinion finding Plaintiff had

a 10% left shoulder impairment and a 6% whole person impairment.

[Tr. 790]. After Plaintiff submitted the October 2017 treatment

note [Tr. 1057-63], which discussed Dr. Donegan ordering an MRI

and attempting to alleviate Plaintiff’s pain in his right shoulder,

and   prior   to      the   administrative      hearing,      Plaintiff’s   counsel

                                          19
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 20 of 22 - Page ID#: 1132



agreed there was no other evidence needed for the record. [Tr. 69-

70]. The ALJ failed to mention the October 2017 treatment note in

her decision, but the treatment note shows Dr. Donegan was still

in the process of determining the extent and precise cause of

Plaintiff’s injuries to his right shoulder. Also, it does not

appear Plaintiff’s argument pertains to the October 2017 treatment

note, but due to the lack of citations in Plaintiff’s Motion [DE

8, at 6-8], it is difficult for the Court to decipher exactly which

of Dr. Donegan’s opinions Plaintiff is referencing.

      Dr. Donegan’s March 15, 2017, and June 23, 2017, opinions

stating that Plaintiff could perform light work and return to work

without any other restrictions and limitations were not submitted

to the ALJ for her consideration. [Tr. 92-95]. Instead, they were

submitted after the ALJ’s decision and only to the Appeals Council.

Even if the ALJ would have had access to the March 15, 2017, and

June 23, 2017, opinions, the Court fails to see how the opinions

would have helped Plaintiff’s case, considering they both assert

that Plaintiff could return to light work with occasional lifting

and/or carrying objects weighing up to twenty (20) pounds. [Tr.

92-93].

      It seems most likely that Plaintiff is referring to Dr.

Donegan’s treatment notes [Tr. 8-12, 32-36, 39-44], oral witness

statement [Tr. 18-31], and follow-up evaluation [Tr. 37-38], which

are all dated after the ALJ’s April 24, 2018, decision. The ALJ

                                       20
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 21 of 22 - Page ID#: 1133



cannot be said to have erred by failing to properly weigh evidence

that    did   not   exist      at    the   time       of   her    decision.    Likewise,

Plaintiff’s argument that the ALJ should have considered the

combined      effects     of    Plaintiff’s           injuries—namely      determining

Plaintiff’s right shoulder injury to be a severe impairment based

on    Dr.   Donegan’s    post-decision              findings—is    meritless.    To   the

extent Plaintiff’s right shoulder injury has worsened after his

decision, he may wish to file a new disability claim and could

very well receive a different outcome. However, Plaintiff cannot

show the ALJ erred by failing to predict that Plaintiff’s issues

with his right shoulder were going to worsen after the ALJ’s denial

of Plaintiff’s claim.

       Insofar as Plaintiff is arguing that the ALJ should have

merely weighed the opinions of medical sources differently, that

argument is also denied. There is substantial evidence in the

record that supports the ALJ’s decision that Plaintiff can perform

light work with certain limitations, and the ALJ explained why she

afforded Ms. Collett and Dr. Royalty’s opinions less weight than

other medical sources. Moreover, when examining the evidence in

the    record   taken    as     a    whole,     Ms.     Collett    and   Dr.   Royalty’s

opinions, as well as Ms. DeLair’s opinion, are inconsistent with

the    opinions     of   most       of   the    medical     sources,     including    Dr.

Donegan’s opinions prior to the ALJ’s decision. Since the ALJ’s

decision is supported by substantial evidence, “[e]ven if this

                                               21
Case: 6:19-cv-00076-JMH Doc #: 11 Filed: 03/22/21 Page: 22 of 22 - Page ID#: 1134



Court   might     have   reached     a   contrary     conclusion     of   fact,   the

Commissioner’s decision must be affirmed . . . .” Kyle v. Comm’r

of Soc. Sec., 609 F.3d 847, 854-55 (6th Cir. 2010).

                                IV. CONCLUSION

      For the foregoing reasons, the Court finds no legal error on

the   part   of   the    ALJ   and   that      her   decision   is   supported     by

substantial evidence,

      IT IS ORDERED as follows:

      (1) Plaintiff’s Motion for Summary Judgment [DE 8] is DENIED;

      (2) Defendant Commissioner’s Motion for Summary Judgement [DE

10] is GRANTED;

      (3) Defendant’s decision denying Plaintiff’s disability claim

is AFFIRMED;

      (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

      (5) Judgment in favor of Defendant will be ENTERED separately.

      This 22nd day of March, 2021.




                                          22
